The opinion o'f the court was delivered by
Van Syckel, J.
This is an application for a writ of mandamus to compel the board of chosen freeholders of the county of Hudson to make an appropriation for, and place in the tax levy for the next fiscal year, the sum assessed against the county for the improvement df the Paterson avenue and Secaucus road, and also interest thereon.
There is no authority given by the legislation, in this case, to collect interest from the county.
In the absence of such legislative authority, interest cannot be collected.
*571In City of Camden v. Allen, 2 Dutcher 398, Chief Justice Green says:
“A tax, in its essential characteristics, is not a debt, nor in the nature of a debt. A debt universally bears interest from the time it is due. A tax never carries interest. No instance, it is believed, can be found, since the formation of the government, where a claim for interest on taxes has been made or enforced.”
Section 1 of the act of. 1875, page 519, authorizing the commissioners to assess a certain portion of the costs and expenses of said improvement upon the county of Hudson, provides that £he amount so assessed upon the county shall be paid by the county, on 'account of said improvement, and said sum so determined shall be raised by general taxation, as other county taxes are raised.
The commissioners are to determine what proportion of the costs and expenses of the improvement shall be paid by the county, and the statute directs that amount to be raised by taxation. In the exercise of the taxing power, the board of freeholders is limited, by the terms of the statute, to the imposition of the sum assessed. No authority is given to increase the burden by adding interest. The taxing power must be strictly exercised.
It is the duty of the defendants to assess the principal sum only, $58,861.11, and not the interest.
Let a mandamus issue accordingly.